DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shalev et al. (U.S. Patent Publication No. 2012/0316634 A1). Shalev et al. is cited in the IDS. 
Regarding claim 1, Shalev et al. discloses an intravascular device (10) for deflecting emboli comprising: a frame (32) having a length (L3); an embolic filter (34) attached to (Fig. 1C or 7) and extending the length (L3) of the frame (32); a wire (24 or 24/50) configured to run along (Fig. 1C) the length (L3) of said filter (34) from a proximal portion (proximal portion of 34) to a distal portion (distal portion of 34), wherein a distal end (distal end of 24) of the wire (24 or 24/50) extends further (Fig. 1C or 7) than a distal end (distal end of the 32) of the frame (32); and, wherein the frame (32) is connected to (Fig. 1C or 7) the wire (24 or 24/50) by a connector (38B) extending between (Fig. 1C or 7) a proximal end (proximal end of 32) of the frame (32) and a point (Fig. 1C or 7) on the wire (24 or 24/50) proximal of (Fig. 1C or 7) the proximal end (proximal end of 34) of the filter (34). (Fig. 1A-1C and 7, Paragraphs 0086-0090, 0100 and 0125). 
Regarding claim 2, Shalev et al. discloses the device of claim 1, wherein the wire (24) is arranged to exert a force (Paragraph 0100) on at least one of the frame (32) and the filter (34) when deployed in an aorta (102) of a subject. (Paragraphs 0100 and 0125). 
Regarding claim 5, Shalev et al. discloses the device of claim 1, wherein the wire (24/50) is configured to exert a force upward (upward force caused by initial expansion of 50 from outer shaft 22, Fig. 7, Paragraph 0100) from a horizontal plane (18) of the filter (34). (Fig. 7, Paragraphs 0100 and 0107). 
Regarding claim 6, Shalev et al. discloses the device of claim 1, wherein the wire (24) comprises at least one lumen (Fig. 1C, Paragraph 0102). (Fig. 1C, Paragraph 0102).
Regarding claim 7, Shalev et al. discloses the device of claim 6, further comprising a guide wire (30) positioned within (Fig. 1C, Paragraph 0102) the at least one lumen (Fig. 1C, Paragraph 0102). (Fig. 1C, Paragraph 0102).
Regarding claim 10, Shalev et al. discloses a system comprising: an intravascular device (10) for deflecting emboli comprising: a frame (32) having a length (L3); an embolic filter (34) attached to (Fig. 1C or 7) and extending the length (L3) of the frame (32); a wire (24 or 24/50) configured to run along (Fig. 1C) the length (L3) of said filter (34) from a proximal portion (proximal portion of 34) to a distal portion (distal portion of 34), and wherein a distal end (distal end of 24) of the wire (24 or 24/50) extends further (Fig. 1C or 7) than a distal end (distal end of the 32) of the frame (32); and, wherein the frame (32) is connected to (Fig. 1C or 7) the wire (24 or 24/50) by a connector (38B) extending between (Fig. 1C or 7) a proximal end (proximal end of 32) of the frame (32) and a point (Fig. 1C or 7) on the wire (24 or 24/50) proximal of (Fig. 1C or 7) the proximal end (proximal end of 34) of the filter (34); and, an introducer sheath (22) having a lumen (Fig. 1C, Paragraph 0086) for introduction of the intravascular device (10) to an aorta (102) of a subject. (Fig. 1A-1C and 7, Paragraphs 0086-0090, 0100 and 0125). 
Regarding claim 12, Shalev et al. discloses the system of claim 10, further comprising a deflector (36). (Fig. 1C, Examiner notes 36 raised structure deflects blood in some capacity). 
Claim(s) 1, 3, 4, 8-10, 13 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shezifi et al. (U.S. Patent Publication No. 2016/0324621 A1). 
Regarding claim 1, Shezifi et al. discloses an intravascular device (Fig. 8A) for deflecting emboli comprising: a frame (200) having a length (Fig. 8A); an embolic filter (201) attached to (Fig. 8A) and extending the length (Fig. 8A) of the frame (200); a wire (202/203) configured to run along (Fig. 8A) the length (Fig. 8A) of said filter (201) from a proximal portion (proximal portion of 201 adjacent 400) to a distal portion (distal portion of 201 adjacent 103), wherein a distal end (distal end of 202/203) of the wire (202/203) extends further (Fig. 8A) than a distal end (distal end of the 200 adjacent 103) of the frame (200); and, wherein the frame (200) is connected to (Fig. 8A) the wire (202/203) by a connector (400) extending between (Fig. 8A) a proximal end (proximal end of 200 adjacent 400) of the frame (200) and a point (Fig. 8A) on the wire (202/203) proximal of (Fig. 8A) the proximal end (proximal end of 201 adjacent 400) of the filter (201). (Fig. 8A, Paragraphs 0042-0046, and 0057-0058). 
Regarding claim 3, Shezifi et al. discloses the device of claim 1, wherein the frame (200) is attached to (Fig. 8A) the wire (202/203) only at the proximal portion (proximal portion of 200 adjacent 400) of the frame (200). (Fig. 8A).
Regarding claim 4, Shezifi et al. discloses the device of claim 1, wherein the frame (200) defines the shape (Fig. 8A) of the filter (201) and the frame (200) is suitable to be held in contact with (Paragraph 0049) both an ascending and a descending aorta. (Paragraph 0049). 
Regarding claim 8, Shezifi et al. discloses the device of claim 1, wherein the wire (202/203) comprises an attached protected lip (Paragraph 011, Claims 22-23). (Paragraph 011, Claims 22-23).
Regarding claim 9, Shezifi et al. discloses the device of claim 1, wherein the wire (202/203) comprises a dilator tip (Paragraph 0011, Claim 23). (Paragraph 0011, Claim 23).
Regarding claim 10, Shezifi et al. discloses a system comprising: an intravascular device (Fig. 8A) for deflecting emboli comprising: a frame (200) having a length (Fig. 8A); an embolic filter (201) attached to (Fig. 8A) and extending the length (Fig. 8A) of the frame (200); a wire (202/203) configured to run along (Fig. 8A) the length (Fig. 8A) of said filter (201) from a proximal portion (proximal portion of 201 adjacent 400) to a distal portion (distal portion of 201 adjacent 103), wherein a distal end (distal end of 202/203) of the wire (202/203) extends further (Fig. 8A) than a distal end (distal end of the 200 adjacent 103) of the frame (200); and, wherein the frame (200) is connected to (Fig. 8A) the wire (202/203) by a connector (400) extending between (Fig. 8A) a proximal end (proximal end of 200 adjacent 400) of the frame (200) and a point (Fig. 8A) on the wire (202/203) proximal of (Fig. 8A) the proximal end (proximal end of 201 adjacent 400) of the filter (201) and, an introducer sheath (103) having a lumen (Fig. 8A) for introduction of the intravascular device (Fig. 8A) to an aorta (Paragraph 0049) of a subject. (Fig. 8A, Paragraphs 0042-0046, 0049, and 0057-0058). 
Regarding claim 13, Shezifi et al. discloses the system of claim 10, further comprising a pigtail catheter (104). (Fig. 8A, Paragraph 0045).
Regarding claim 15, Shezifi et al. discloses the system of claim 13, wherein the pigtail catheter (104), the wire (202/203), and the device (Fig. 8A) are loaded into a single lumen (Fig. 8A) of the introducer sheath (103). (Fig. 8A). 
Regarding claim 16, Shezifi et al. discloses an intravascular device (Fig. 8A) for deflecting emboli comprising: a frame (200) having a length (Fig. 8A); an embolic filter (201) attached to (Fig. 8A) and extending the length (Fig. 8A) of the frame (200); a wire (202/203) configured to run along (Fig. 8A) the length (Fig. 8A) of said filter (201) from a proximal portion (proximal portion of 201 adjacent 400) to a distal portion (distal portion of 201 adjacent 103), and a distal end (distal end of 202/203 adjacent 103) of the wire (202/203) extends further than (Fig. 8A) a distal end (distal end of 200 adjacent 103) of the frame (200); and wherein the frame (200) is attached to the wire (202/203) only at the proximal portion (proximal portion of 200 adjacent 400) of the frame (200). (Fig. 8A, Paragraphs 0042-0046, and 0057-0058). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shezifi et al. (U.S. Patent Publication No. 2016/0324621 A1) in view of Parodi et al. (U.S. Patent Publication No. 20090088790 A1). Parodi et al. is cited in the IDS. 
Regarding claim 11, Shezifi et al. discloses the system of claim 10 as seen above. 
However, Shezifi et al. fails to disclose wherein the introducer sheath comprises a braided or coiled material.
Parodi et al. teaches a similar device wherein the introducer sheath (22) comprises a braided (Paragraph 0029) or coiled material. (Paragraph 0029). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Shezifi et al. to incorporate the braided material teachings of Parodi et al. The motivation for the modification would have been to achieve variable stiffness. (Paragraph 0029). 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shezifi et al. (U.S. Patent Publication No. 2016/0324621 A1) in view of Carpenter (U.S. Patent Publication No. 2010/0211095 A1). 
Regarding claim 14, Shezifi et al. discloses the system of claim 13 as seen above. 
However, Shezifi et al. does not disclose wherein the pigtail catheter further comprises a blunted tip.
Carpenter et al. teaches a similar device in the same field of endeavor, wherein the pigtail catheter further comprises a blunted tip (Paragraph 0018).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Shezifi et al. to incorporate the blunted tip teachings of Carpenter et al. The motivation for the modification would have been to provide a more atraumatic tip. (Paragraph 0018). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433. The examiner can normally be reached Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE J ULSH/Primary Examiner, Art Unit 3771